 


109 HR 6264 IH: Tax Technical Corrections Act of 2006
U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 6264 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2006 
Mr. Thomas introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make technical corrections, and for other purposes. 
 
 
1.Short title; amendment of 1986 Code; table of contents 
(a)Short titleThis Act may be cited as the Tax Technical Corrections Act of 2006. 
(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
(c)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; amendment of 1986 Code; table of contents. 
Sec. 2. Amendments related to the Tax Increase Prevention and Reconciliation Act of 2005. 
Sec. 3. Amendment related to the Gulf Opportunity Zone Act of 2005. 
Sec. 4. Amendments related to the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users. 
Sec. 5. Amendments related to the Energy Policy Act of 2005. 
Sec. 6. Amendments related to the American Jobs Creation Act of 2004. 
Sec. 7. Amendment related to the Jobs and Growth Tax Relief Reconciliation Act of 2003. 
Sec. 8. Amendments related to the Economic Growth and Tax Relief Reconciliation Act of 2001. 
Sec. 9. Amendment related to the Tax Relief Extension Act of 1999. 
Sec. 10. Amendment related to the Internal Revenue Service Restructuring and Reform Act of 1998. 
Sec. 11. Clerical corrections.  
2.Amendments related to the Tax Increase Prevention and Reconciliation Act of 2005 
(a)Amendments related to section 103 of the Act 
(1)Subparagraph (A) of section 954(c)(6) is amended— 
(A)in the first sentence, by striking which is not subpart F income and inserting which is neither subpart F income nor income treated as effectively connected with the conduct of a trade or business in the United States, and 
(B)by striking the last sentence and inserting the following: The Secretary shall prescribe such regulations as may be necessary or appropriate to carry out this paragraph, including such regulations as may be necessary or appropriate to prevent the abuse of the purposes of this paragraph.. 
(2)Paragraph (6) of section 954(c) is amended by redesignating subparagraph (B) as subparagraph (C) and inserting after subparagraph (A) the following new subparagraph: 
 
(B)ExceptionSubparagraph (A) shall not apply in the case of any interest, rent, or royalty to the extent such interest, rent, or royalty creates (or increases) a deficit which under section 952(c) may reduce the subpart F income of the payor or another controlled foreign corporation.. 
(b)Amendments related to section 202 of the Act 
(1)Subparagraph (B) of section 355(b)(3) is amended to read as follows:  
 
(B)Affiliated group rule 
(i)In generalFor purposes of subparagraph (A), all members of such corporation’s separate affiliated group shall be treated as one corporation. 
(ii)Separate affiliated groupFor purposes of clause (i), the term separate affiliated group means, with respect to any corporation, the affiliated group which would be determined under section 1504(a) if such corporation were the common parent and section 1504(b) did not apply. Such term shall not include any corporation which became a member of— 
(I)such separate affiliated group (determined without regard to this sentence), or 
(II)any other separate affiliated group (determined without regard to this sentence) which includes any other corporation to which subparagraph (A) applies with respect to the same distribution,during the 5-year period described in paragraph (2)(B) by reason of one or more transactions in which gain or loss was recognized in whole or in part (and shall not include any trade or business conducted by such corporation at the time it became such a member).. 
(2)Paragraph (3) of section 355(b) is amended by adding at the end the following new subparagraph: 
 
(E)RegulationsThe Secretary shall prescribe regulations which provide for the proper application of subparagraphs (B), (C), and (D) of paragraph (2) with respect to distributions to which this paragraph applies.. 
(c)Amendments related to section 515 of the ActParagraph (2) of section 911(f) is amended— 
(1)by striking the tentative minimum tax under section 55 in the matter preceding subparagraph (A) and inserting the amount determined under the first sentence of section 55(b)(1)(A)(i), and 
(2)by striking the amount which would be such tentative minimum tax each place it appears in subparagraphs (A) and (B) and inserting the amount which would be determined under such sentence. 
(d)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the Tax Increase Prevention and Reconciliation Act of 2005 to which they relate. 
3.Amendment related to the Gulf Opportunity Zone Act of 2005 
(a)Amendment related to section 303 of the ActClause (iii) of section 903(d)(2)(B) of the American Jobs Creation Act of 2004, as amended by section 303 of the Gulf Opportunity Zone Act of 2005, is amended by inserting or the Secretary’s delegate after The Secretary of the Treasury. 
(b)Effective dateThe amendment made by this section shall take effect as if included in section 303 of the Gulf Opportunity Zone Act of 2005. 
4.Amendments related to the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users 
(a)Amendments related to section 11113 of the ActParagraph (3) of section 6427(i) is amended— 
(1)by inserting or under subsection (e)(2) by any person with respect to an alternative fuel (as defined in section 6426(d)(2)) after section 6426 in subparagraph (A), 
(2)by inserting or (e)(2) after subsection (e)(1) in subparagraphs (A)(i) and (B), and 
(3)by inserting and alternative fuel credit after mixture credit in the heading thereof.  
(b)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the SAFETEA–LU to which they relate. 
5.Amendments related to the Energy Policy Act of 2005 
(a)Amendment related to section 1306 of the ActParagraph (2) of section 45J(b) is amended to read as follows: 
 
(2)Amount of national limitationThe aggregate amount of national megawatt capacity limitation allocated by the Secretary under paragraph (3) shall not exceed 6,000 megawatts.. 
(b)Amendment related to section 1342 of the ActSo much of subsection (b) of section 30C as precedes paragraph (1) thereof is amended to read as follows: 
 
(b)LimitationThe credit allowed under subsection (a) with respect to all alternative fuel vehicle refueling property placed in service by the taxpayer during the taxable year at a location shall not exceed—. 
(c)Amendments related to section 1351 of the Act 
(1)Paragraph (3) of section 41(a) is amended by inserting for energy research before the period at the end. 
(2)Paragraph (6) of section 41(f) is amended by adding at the end the following new subparagraph: 
 
(E)Energy researchThe term energy research does not include any research which is not qualified research.. 
(d)Amendments related to section 1362 of the Act 
(1) 
(A)Paragraph (1) of section 4041(d) is amended by adding at the end the following new sentence: No tax shall be imposed under the preceding sentence on the sale or use of any liquid if tax was imposed with respect to such liquid under section 4081 at the Leaking Underground Storage Tank Trust Fund financing rate.. 
(B)Paragraph (3) of section 4042(b) is amended to read as follows: 
 
(3)Exception for fuel on which Leaking Underground Storage Tank Trust Fund financing rate separately imposedThe Leaking Underground Storage Tank Trust Fund financing rate under paragraph (2)(B) shall not apply to the use of any fuel if tax was imposed with respect to such fuel under section 4041(d) or 4081 at the Leaking Underground Storage Tank Trust Fund financing rate.. 
(C)Notwithstanding section 6430 of the Internal Revenue Code of 1986, a refund, credit, or payment may be made under subchapter B of chapter 65 of such Code for taxes imposed with respect to any liquid after September 30, 2005, and before the date of the enactment of this Act under section 4041(d)(1) or 4042 of such Code at the Leaking Underground Storage Tank Trust Fund financing rate to the extent that tax was imposed with respect to such liquid under section 4081 at the Leaking Underground Storage Tank Trust Fund financing rate. 
(2) 
(A)Paragraph (5) of section 4041(d) is amended— 
(i)by striking (other than with respect to any sale for export under paragraph (3) thereof), and 
(ii)by adding at the end the following new sentence: The preceding sentence shall not apply with respect to subsection (g)(3) and so much of subsection (g)(1) as relates to vessels (within the meaning of section 4221(d)(3)) employed in foreign trade or trade between the United States and any of its possessions. 
(B)Section 4082 is amended— 
(i)by striking (other than such tax at the Leaking Underground Storage Tank Trust Fund financing rate imposed in all cases other than for export) in subsection (a), and 
(ii)by redesignating subsections (f) and (g) as subsections (g) and (h) and by inserting after subsection (e) the following new subsection: 
 
(f)Exception for Leaking Underground Storage Tank Trust Fund financing rate 
(1)In generalSubsection (a) shall not apply to the tax imposed under section 4081 at the Leaking Underground Storage Tank Trust Fund financing rate. 
(2)Exception for export, etcParagraph (1) shall not apply with respect to any fuel if the Secretary determines that such fuel is destined for export or for use by the purchaser as supplies for vessels (within the meaning of section 4221(d)(3)) employed in foreign trade or trade between the United States and any of its possessions.. 
(C)Subsection (e) of section 4082 is amended— 
(i)by striking an aircraft, the rate of tax under section 4081(a)(2)(A)(iii) shall be zero. and inserting  
an aircraft— 
(1)the rate of tax under section 4081(a)(2)(A)(iii) shall be zero, and 
(2)if such aircraft is employed in foreign trade or trade between the United States and any of its possessions, the increase in such rate under section 4081(a)(2)(B) shall be zero.; and 
(ii)by moving the last sentence flush with the margin of such subsection (following the paragraph (2) added by clause (i)). 
(D)Section 6430 is amended to read as follows: 
 
6430.Treatment of tax imposed at Leaking Underground Storage Tank Trust Fund financing rateNo refunds, credits, or payments shall be made under this subchapter for any tax imposed at the Leaking Underground Storage Tank Trust Fund financing rate, except in the case of fuels— 
(1)which are exempt from tax under section 4081(a) by reason of section 4081(f)(2), 
(2)which are exempt from tax under section 4041(d) by reason of the last sentence of paragraph (5) thereof, or 
(3)with respect to which the rate increase under section 4081(a)(2)(B) is zero by reason of section 4082(e)(2).. 
(3)Paragraph (5) of section 4041(d) is amended by inserting (b)(1)(A) after subsections. 
(e)Effective date 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall take effect as if included in the provisions of the Energy Policy Act of 2005 to which they relate. 
(2)Nonapplication of exemption for off-highway business useThe amendment made by subsection (d)(3) shall apply to fuel sold for use or used after the date of the enactment of this Act. 
(3)Amendment made by the SAFETEA–LUThe amendment made by subsection (d)(2)(C)(ii) shall take effect as if included in section 11161 of the SAFETEA–LU. 
6.Amendments related to the American Jobs Creation Act of 2004 
(a)Amendments related to section 710 of the Act 
(1)Clause (ii) of section 45(c)(3)(A) is amended by striking which is segregated from other waste materials and.  
(2)Subparagraph (B) of section 45(d)(2) is amended by inserting and at the end of clause (i), by striking clause (ii), and by redesignating clause (iii) as clause (ii). 
(b)Amendments related to section 848 of the Act 
(1)Section 470 is amended by redesignating subsections (e), (f), and (g) as subsections (f), (g), and (h) and by inserting after subsection (d) the following new subsection: 
 
(e)Exception for certain partnerships 
(1)In generalIn the case of any property which would (but for this subsection) be tax-exempt use property solely by reason of section 168(h)(6), such property shall not be treated as tax-exempt use property for purposes of this section for any taxable year of the partnership if—  
(A)such property is not property of a character subject to the allowance for depreciation,  
(B)any credit is allowable under section 42 or 47 with respect to such property, or  
(C)except as provided in regulations prescribed by the Secretary under subsection (h)(4), the requirements of paragraphs (2) and (3) are met with respect to such property for such taxable year. 
(2)Availability of funds 
(A)In generalThe requirement of this paragraph is met for any taxable year with respect to any property owned by the partnership if (at all times during the taxable year) not more than the allowable partnership amount of funds are— 
(i)subject to any arrangement referred to in subparagraph (C), or  
(ii)set aside or expected to be set aside, to or for the benefit of any taxable partner of the partnership or any lender, or to or for the benefit of any tax-exempt partner of the partnership to satisfy any obligation of such tax-exempt partners to the partnership, any taxable partner of the partnership, or any lender.  
(B)Allowable partnership amountFor purposes of this subsection, the term allowable partnership amount means, as of any date, the greater of— 
(i)the sum of— 
(I)20 percent of the sum of the taxable partners’ capital accounts determined as of such date under the rules of section 704(b), plus 
(II)20 percent of the sum of the taxable partners’ share of the recourse liabilities of the partnership as determined under section 752, or 
(ii)20 percent of the aggregate debt of the partnership as of such date. 
(iii)No allowable partnership amount for arrangements outside the partnershipThe allowable partnership amount shall be zero with respect to any set aside or arrangement under which any of the funds referred to in subparagraph (A) are not partnership property. 
(C)ArrangementsThe arrangements referred to in this subparagraph include a loan by a tax-exempt partner or the partnership to any taxable partner, the partnership, or any lender and any arrangement referred to in subsection (d)(1)(B). 
(D)Special rules 
(i)Exception for short-term fundsFunds which are set aside, or subject to any arrangement, for a period of less than 12 months shall not be taken into account under subparagraph (A). Except as provided by the Secretary, all related set asides and arrangements shall be treated as 1 arrangement for purposes of this clause. 
(ii)Economic relationship testFunds shall not be taken into account under subparagraph (A) if such funds— 
(I)bear no connection to the economic relationships among the partners, and 
(II)bear no connection to the economic relationships among the partners and the partnership. 
(iii)Reasonable person standardFor purpose of subparagraph (A)(ii), funds shall be treated as set aside or expected to be set aside only if a reasonable person would conclude, based on the facts and circumstances, that such funds are set aside or expected to be set aside. 
(3)Option to purchase 
(A)In generalThe requirement of this paragraph is met for any taxable year with respect to any property owned by the partnership if (at all times during such taxable year)— 
(i)each tax-exempt partner does not have an option to purchase (or compel distribution of) such property or any direct or indirect interest in the partnership at any time other than at the fair market value of such property or interest at the time of such purchase or distribution, and 
(ii)the partnership and each taxable partner does not have an option to sell (or compel distribution of) such property or any direct or indirect interest in the partnership to a tax-exempt partner at any time other than at the fair market value of such property or interest at the time of such sale or distribution. 
(B)Option for determination of fair market valueUnder regulations prescribed by the Secretary, a value of property determined on the basis of a formula shall be treated for purposes of subparagraph (A) as the fair market value of such property if such value is determined on the basis of objective criteria that are reasonably designed to approximate the fair market value of such property at the time of the purchase, sale, or distribution, as the case may be.. 
(2)Subsection (g) of section 470, as redesignated by paragraph (1), is amended by adding at the end the following new paragraphs: 
 
(5)Tax-exempt partnerThe term tax-exempt partner means, with respect to any partnership, any partner of such partnership which is a tax-exempt entity within the meaning of section 168(h)(6). 
(6)Taxable partnerThe term taxable partner means, with respect to any partnership, any partner of such partnership which is not a tax-exempt partner. . 
(3)Subsection (h) of section 470, as redesignated by paragraph (1), is amended— 
(A)by striking , and at the end of paragraph (1) and inserting or owned by the same partnership,, 
(B)by striking the period at the end of paragraph (2) and inserting a comma, and 
(C)by adding at the end the following new paragraphs: 
 
(3)provide for the application of this section to tiered and other related partnerships, and 
(4)provide for the treatment of partnership property (other than property described in subsection (e)(1)(A)) as tax-exempt use property if such property is used in an arrangement which is inconsistent with the purposes of this section determined by taking into account one or more of the following factors: 
(A)A tax-exempt partner maintains physical possession or control or holds the benefits and burdens of ownership with respect to such property. 
(B)There is insignificant equity investment in such property by any taxable partner. 
(C)The transfer of such property to the partnership does not result in a change in use of such property. 
(D)Such property is necessary for the provision of government services. 
(E)The deductions for depreciation with respect to such property are allocated disproportionately to one or more taxable partners relative to such partner’s risk of loss with respect to such property or to such partner’s allocation of other partnership items. 
(F)Such other factors as the Secretary may determine.. 
(4)Paragraph (2) of section 470(c) is amended— 
(A)by striking and at the end of subparagraph (A), by redesignating subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A) the following new subparagraph: 
 
(B)by treating the entire property as tax-exempt use property if any portion of such property is treated as tax-exempt use property by reason of paragraph (6) thereof., and 
(B)by striking the flush sentence at the end.  
(5)Subparagraph (A) of section 470(d)(1) is amended by striking (at any time during the lease term) and inserting (at all times during the lease term).  
(c)Amendments related to section 888 of the Act 
(1)Subparagraph (A) of section 1092(a)(2) is amended by striking and at the end of clause (ii), by redesignating clause (iii) as clause (iv), and by inserting after clause (ii) the following new clause: 
 
(iii)if the application of clause (ii) does not result in an increase in the basis of any offsetting position in the identified straddle, the basis of each of the offsetting positions in the identified straddle shall be increased in a manner which— 
(I)is reasonable, consistent with the purposes of this paragraph, and consistently applied by the taxpayer, and 
(II)results in an aggregate increase in the basis of such offsetting positions which is equal to the loss described in clause (ii), and. 
(2) 
(A)Subparagraph (B) of section 1092(a)(2) is amended by adding at the end the following flush sentence: 
 
A straddle shall be treated as clearly identified for purposes of clause (i) only if such identification includes an identification of the positions in the straddle which are offsetting with respect other positions in the straddle.. 
(B)Subparagraph (A) of section 1092(a)(2) is amended— 
(i)by striking identified positions in clause (i) and inserting positions, 
(ii)by striking identified position in clause (ii) and inserting position, and 
(iii)by striking identified offsetting positions in clause (ii) and inserting offsetting positions. 
(C)Subparagraph (B) of section 1092(a)(3) is amended by striking identified offsetting position and inserting offsetting position.  
(3)Paragraph (2) of section 1092(a) is amended by redesignating subparagraph (C) as subparagraph (D) and inserting after subparagraph (B) the following new subparagraph: 
 
(C)Application to liabilities and obligationsExcept as otherwise provided by the Secretary, rules similar to the rules of clauses (ii) and (iii) of subparagraph (A) shall apply for purposes of this paragraph with respect to any position which is, or has been, a liability or obligation.. 
(4)Subparagraph (D) of section 1092(a)(2), as redesignated by paragraph (3), is amended by inserting the rules for the application of this section to a position which is or has been a liability or obligation, methods of loss allocation which satisfy the requirements of subparagraph (A)(iii), before and the ordering rules.  
(d)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the American Jobs Creation Act of 2004 to which they relate. 
7.Amendment related to the Jobs and Growth Tax Relief Reconciliation Act of 2003 
(a)Amendment related to section 302 of the ActClause (ii) of section 1(h)(11)(B) is amended by striking and at the end of subclause (II), by striking the period at the end of subclause (III) and inserting , and, and by adding at the end the following new subclause:  
 
(IV)any dividend received from a corporation which is a DISC or former DISC (as defined in section 992(a)) to the extent such dividend is paid out of the corporation’s accumulated DISC income or is a deemed distribution pursuant to section 995(b)(1).. 
(b)Effective dateThe amendment made by this section shall apply to dividends received on or after September 29, 2006, in taxable years ending after such date. 
8.Amendments related to the Economic Growth and Tax Relief Reconciliation Act of 2001 
(a)Amendments related to section 617 of the Act 
(1)Subclause (II) of section 402(g)(7)(A)(ii) is amended by striking for prior taxable years and inserting permitted for prior taxable years by reason of this paragraph. 
(2)Subparagraph (A) of section 3121(v)(1) is amended by inserting or consisting of designated Roth contributions (as defined in section 402A(c)) before the comma at the end.  
(b)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001 to which they relate. 
9.Amendment related to the Tax Relief Extension Act of 1999 
(a)Amendment related to section 507 of the ActClause (i) of section 45(e)(7)(A) is amended by striking placed in service by the taxpayer and inserting originally placed in service.  
(b)Effective dateThe amendment made by this section shall take effect as if included in section 507 of the Tax Relief Extension Act of 1999.  
10.Amendment related to the Internal Revenue Service Restructuring and Reform Act of 1998 
(a)Amendment related to section 3509 of the ActParagraph (3) of section 6110(i) is amended by inserting and related background file documents after Chief Counsel advice in the matter preceding subparagraph (A). 
(b)Effective dateThe amendment made by this section shall take effect as if included in the provision of the Internal Revenue Service Restructuring and Reform Act of 1998 to which it relates. 
11.Clerical corrections 
(a)In general 
(1)Paragraph (5) of section 21(e) is amended by striking section 152(e)(3)(A) in the flush matter after subparagraph (B) and inserting section 152(e)(4)(A).  
(2)Paragraph (3) of section 25C(c) is amended by striking section 3280 and inserting part 3280. 
(3)Subsection (a) of section 34 is amended— 
(A)in paragraph (1), by striking with respect to gasoline used during the taxable year on a farm for farming purposes,  
(B)in paragraph (2), by striking with respect to gasoline used during the taxable year (A) otherwise than as a fuel in a highway vehicle or (B) in vehicles while engaged in furnishing certain public passenger land transportation service, and  
(C)in paragraph (3), by striking with respect to fuels used for nontaxable purposes or resold during the taxable year. 
(4)Paragraph (2) of section 35(d) is amended— 
(A)by striking paragraph (2) or (4) of, and  
(B)by striking (within the meaning of section 152(e)(1)) and inserting (as defined in section 152(e)(4)(A)). 
(5)Paragraph (24) of section 38(b) is amended by striking and at the end. 
(6)Paragraphs (2) and (3) of section 45L(c) are each amended by striking section 3280 and inserting part 3280. 
(7)Clause (ii) of section 48A(d)(4)(B) is amended by striking subsection both places it appears. 
(8)The last sentence of section 125(b)(2) is amended by striking last sentence and inserting second sentence.  
(9)Subclause (II) of section 167(g)(8)(C)(ii) is amended by striking section 263A(j)(2) and inserting section 263A(i)(2). 
(10)Subparagraph (G) of section 1260(c)(2) is amended by adding and at the end. 
(11)Paragraph (2) of section 1297(a) is amended by striking subsection (e) and inserting subsection (f). 
(12)Paragraph (2) of section 1400O is amended by striking under of and inserting under. 
(13)The table of sections for part II of subchapter Y of chapter 1 is amended by adding at the end the following new item: 
 
 
Sec. 1400T. Special rules for mortgage revenue bonds.. 
(14)Subsection (b) of section 4082 is amended to read as follows: 
 
(b)Nontaxable useFor purposes of this section, the term nontaxable use means— 
(1)any use which is exempt from the tax imposed by section 4041(a)(1) other than by reason of a prior imposition of tax,  
(2)any use in a train, and  
(3)any use described in section 4041(a)(1)(C)(iii)(II). The term nontaxable use does not include the use of kerosene in an aircraft and such term shall not include any use described in section 6421(e)(2)(C).. 
(15)Paragraph (4) of section 4101(a) (relating to registration in event of change of ownership) is redesignated as paragraph (5). 
(16)Paragraph (6) of section 4965(c) is amended by striking section 4457(e)(1)(A) and inserting section 457(e)(1)(A). 
(17)Subpart C of part II of subchapter A of chapter 51 is amended by redesignating section 5432 (relating to recordkeeping by wholesale dealers) as section 5121. 
(18)Paragraph (2) of section 5732(c), as redesignated by section 11125(b)(20)(A) of the SAFETEA–LU, is amended by striking this subpart and inserting this subchapter. 
(19)Paragraph (3) of section 6427(e) (relating to termination), as added by section 11113 of the SAFETEA–LU, is redesignated as paragraph (5) and moved after paragraph (4). 
(20)Clause (ii) of section 6427(l)(4)(A) is amended by striking section 4081(a)(2)(iii) and inserting section 4081(a)(2)(A)(iii). 
(21) 
(A)Section 6427, as amended by section 1343(b)(1) of the Energy Policy Act of 2005, is amended by striking subsection (p) and redesignating subsection (q) as subsection (p). 
(B)The Internal Revenue Code of 1986 shall be applied and administered as if the amendments made by paragraph (2) of section 11151(a) of the SAFETEA–LU had never been enacted. 
(22) 
(A)Paragraph (3) of section 9002 is amended by striking section 309(a)(1) and inserting section 306(a)(1). 
(B)Paragraph (1) of section 9004(a) is amended by striking section 320(b)(1)(B) and inserting section 315(b)(1)(B). 
(C)Paragraph (3) of section 9032 is amended by striking section 309(a)(1) and inserting section 306(a)(1). 
(D)Subsection (b) of section 9034 is amended by striking section 320(b)(1)(A) and inserting section 315(b)(1)(A). 
(23)Section 9006 is amended by striking Comptroller General each place it appears and inserting Commission. 
(24)Subsection (c) of section 9503 is amended by redesignating paragraph (7) (relating to transfers from the trust fund for certain aviation fuels taxes) as paragraph (6). 
(25)Paragraph (1) of section 1301(g) of the Energy Policy Act of 2005 is amended by striking shall take effect of the date of the enactment and inserting shall take effect on the date of the enactment. 
(b)Clerical amendments related to the Gulf Opportunity Zone Act of 2005 
(1)Amendments related to section 402 of the ActSubparagraph (B) of section 24(d)(1) is amended— 
(A)by striking the excess (if any) of in the matter preceding clause (i) and inserting the greater of, and 
(B)by striking section in clause (ii)(II) and inserting section 32.  
(2)Effective dateThe amendments made by this subsection shall take effect as if included in the provisions of the Gulf Opportunity Zone Act of 2005 to which they relate. 
(c)Clerical amendments related to the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users 
(1)Amendments related to section 11163 of the ActSubparagraph (C) of section 6416(a)(4) is amended— 
(A)by striking ultimate vendor and all that follows through has certified and inserting ultimate vendor or credit card issuer has certified, and 
(B)by striking all ultimate purchasers of the vendor and all that follows through are certified and inserting all ultimate purchasers of the vendor or credit card issuer are certified.  
(2)Effective dateThe amendments made by this subsection shall take effect as if included in the provisions of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users to which they relate. 
(d)Clerical amendments related to the Energy Policy Act of 2005 
(1)Amendment related to section 1344 of the ActSubparagraph (B) of section 6427(e)(5), as redesignated by subsection (a)(19), is amended by striking 2006 and inserting 2008.  
(2)Amendments related to section 1351 of the ActSubparagraphs (A)(ii) and (B)(ii) of section 41(f)(1) are each amended by striking qualified research expenses and basic research payments and inserting qualified research expenses, basic research payments, and amounts paid or incurred to energy research consortiums,.  
(3)Effective dateThe amendments made by this subsection shall take effect as if included in the provisions of the Energy Policy Act of 2005 to which they relate. 
 
